Citation Nr: 1009155	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  05-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left ankle sprain with instability.  

2.  Entitlement to a compensable evaluation prior to October 
17, 2006, and 10 percent thereafter for mechanical low back 
pain.  

3.  Entitlement to an evaluation in excess of 10 percent 
prior to February 23, 2009, and 30 percent thereafter for 
migraine headaches.  

4.  Entitlement to an initial evaluation in excess of 50 
percent prior to February 23, 2009, and 70 percent thereafter 
for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to 
September 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision and an April 2008 
decision review officer (DRO) decision of the Los Angeles, 
California, and San Diego, California, Department of Veterans 
Affairs (VA) Regional Offices (ROs).  In the May 2004 rating 
decision, the RO increased the Veteran's service-connected 
migraine headaches to 10 percent disabling, effective April 
2003.  In the same rating decision, the RO denied service 
connection for posttraumatic stress disorder (PTSD) and 
continued the 10 and 0 percent evaluations for his service-
connected left ankle sprain with instability and mechanical 
low back pain, respectively.  

In an April 2008 decision review officer (DRO) decision, the 
RO granted service connection for PTSD and assigned a 50 
percent disability evaluation, effective April 2003.  The RO 
also increased the Veteran's service-connected mechanical low 
back pain to 10 percent, effective October 2006.  
Subsequently thereafter, in a July 2009 Supplemental 
Statement of the Case (SSOC), the RO increased the Veteran's 
service-connected migraine headaches and PTSD disability 
evaluations to 30 percent and 70 percent, respectively, 
effective February 23, 2009.  The Veteran was advised of the 
above grants of increased ratings; however, he did not 
withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that, on a claim for an original or increased rating, the 
Veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.  

In April 2007 and February 2009, the Veteran testified at 
personal hearings before a DRO.  Copies of the transcript for 
both hearings are of record.

The issue of entitlement to an initial evaluation in excess 
of 50 percent prior to February 23, 2009, and 70 percent 
thereafter for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the Veteran's appeal.  

2.  On February 24, 2009, and prior to the promulgation of a 
decision in the appeal, the Veteran indicated that he wished 
to withdraw from appellate status the issues of entitlement 
to an evaluation in excess of 10 percent for left ankle 
sprain with instability and a compensable evaluation prior to 
October 17, 2006, and 10 percent thereafter for mechanical 
low back pain.  

3.  Prior to February 23, 2009, the competent and probative 
evidence of record fails to show the Veteran's service-
connected migraine headaches are prostrating and occur on an 
average of once a month over the last several months.  

4.  As of February 23, 2009, the competent and probative 
evidence of record demonstrates that the Veteran's service-
connected migraine headaches are manifested subjectively, by 
monthly prostrating headaches, but objectively, are not 
completely prostrating or productive of severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issues of entitlement to an 
evaluation in excess of 10 percent for left ankle sprain with 
instability and a compensable evaluation prior to October 17, 
2006, and 10 percent thereafter for mechanical low back pain 
have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2009).

2.  Prior to February 23, 2009, the criteria for an 
evaluation in excess of 10 percent for migraine headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Code 8100 (2009).  

3.  As of February 23, 2009, the criteria for an evaluation 
in excess of 30 percent for migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision
A.  Left Ankle Sprain with Instability and Mechanical Low 
Back Pain

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2009).  

In a February 2009 statement, prior to the promulgation of a 
decision in the appeal, the Veteran indicated that he no 
longer wished to "pursue the appeals process" with respect 
to the issues of entitlement to increased ratings for his 
service-connected left ankle strain and mechanical low back 
pain.  As the Veteran has withdrawn his appeal as to the 
stated issues, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on the issues 
of entitlement to an evaluation in excess of 10 percent for 
left ankle sprain with instability and a compensable 
evaluation prior to October 17, 2006 and 10 percent 
thereafter for mechanical low back pain, and they are both 
dismissed without prejudice.  

B.  Migraine Headaches

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims on appeal.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his service-connected migraines 
warrant a higher disability rating.  

The Veteran's service-connected migraines are currently 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Migraines with less frequent attacks warrant the assignment 
of a 0 percent evaluation.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  By way of 
reference, in Dorland's Illustrated Medical Dictionary 86 
(28th ed., 1994), "prostration" is defined as "extreme 
exhaustion or powerlessness."

Prior to February 23, 2009

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the Veteran's service-connected 
migraines, prior to February 23, 2009.  There is no evidence 
of the Veteran having prostrating attacks occurring on an 
average once a month over the last several months at any time 
prior to February 23, 2009.  In this regard, at a March 2004 
VA examination, the VA examiner diagnosed the Veteran with 
recurrent headaches exacerbated by sleep deprivation and 
"periodically incapacitating."  It was noted that his 
headache frequency varied with sleep deprivation, and he lost 
approximately 16 1/2 weeks of work the previous year due to his 
headaches and insomnia.  However, merely losing time from 
work due to headaches is not synonymous with characteristic 
prostrating attacks.  The VA examiner did not find that the 
Veteran's headaches were characterized by "extreme 
exhaustion and powerlessness," nor did he state that any 
prostrating attacks occurred on an average of once a month.  
At the April 2007 DRO hearing, the Veteran testified that he 
has a migraine "once every couple of months."  

The Board acknowledges the Veteran's reports of experiencing 
migraine headaches three to four times in February 2006, as 
reflected in a May 2006 VA outpatient treatment note, and at 
an October 2006 examination provided by QTC Medical Services.  
The Board also notes that the Veteran is competent to report 
his headache symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, the Board finds that his recent statements 
at the April 2007 DRO hearing concerning the severity, 
frequency, and duration of his headaches are more credible in 
the context of the entire record rather than his assertions 
made in February 2006 and October 2006.  This is further 
supported by VA outpatient treatment records dated September 
2007, which report the Veteran having two types of headaches 
- migraine headaches and a "continuous headache with ups and 
downs."  The VA physician noted that the Veteran experiences 
chronic headaches daily, but the migraine headaches were 
"not daily."  Thus, the evidence of record fails to show 
characteristic prostrating attacks occurring on an average of 
once a month prior to February 23, 2009, and the Veteran's 
migraine headaches warrant no more than a 10 percent rating.  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the current 10 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 10 percent for 
migraines prior to February 23, 2009, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.  

As of February 23, 2009

At the February 2009 DRO hearing, the Veteran testified that 
his service-connected migraine headaches have worsened.  He 
testified that he has migraines approximately once a month 
and takes Tylenol 3 with codeine, which has become 
increasingly less effective.  He explained that every three 
to four weeks, the migraines force him into a dark room 
because of extreme sensitivity to light and sound.  The 
Veteran asserts a higher rating is warranted for his service-
connected migraine headaches.  

Applying the criteria to the facts of this case, the Board 
finds no basis to assign the next-higher 50 percent 
disability evaluation for the Veteran's service-connected 
migraine headaches.  At the outset, there is no medical 
evidence that his headaches cause very frequent completely 
prostrating and prolonged attacks, as required for a 50 
percent disability evaluation.  In this regard, at a May 2009 
VA examination, the Veteran reported headaches once every 
three to four weeks.  He stated that the headaches "move 
around to different areas of his head," and loud noises 
along with different aromas trigger and aggravate his 
headaches.  The May 2009 VA examiner diagnosed the Veteran 
with migraine headaches, occurring once per month and "not 
prostrating."  

As such, there are simply no objective findings the Veteran 
has very frequent completely prostrating and prolonged 
attacks associated with his service-connected migraine 
headaches to warrant a higher disability rating.  More 
importantly, the evidence of record shows in fact, the 
headaches are not considered prostrating.  Thus, the 
Veteran's service-connected migraine headaches are not 
sufficient to meet the criteria for the next-higher 50 
percent rating.  

Even assuming for the sake of argument, though not conceding, 
that the Veteran's headaches are characterized by very 
frequent prostrating and prolonged attacks, there is still 
simply no evidence that they have resulted in severe economic 
inadaptability, an essential element for the next-higher 50 
percent rating under Diagnostic Code 8100.  The May 2009 VA 
examiner concluded that ordinary activities were still 
possible with the Veteran's service-connected migraine 
headaches, and they do not have an effect on his ability to 
obtain and retain any substantially gainful employment.  
Thus, the Board finds no evidence indicating his headaches 
cause severe economic inadaptability.  Therefore, the 
preponderance of the evidence is against finding that a 
disability evaluation higher than 30 percent for headaches is 
warranted as of February 23, 2009.  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the current 30 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 30 percent for 
headaches, as of February 23, 2009, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.

At this time, the Board notes that the Veteran's attorney has 
asserted in her September 2009 statement that in addition to 
seeking an increased rating for his service-connected 
disability, the Veteran also requests an earlier effective 
date for the newly-assigned increased rating.  As noted 
above, the Board has considered the assigned effective date 
and it finds that the currently assigned effective date is 
proper.  As noted above, staged ratings are appropriate in 
any increased-rating claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, there is 
no other distinct time period with different ratable symptoms 
other February 23, 2009.  Prior to February 23, 2009 the 
Veteran's disability picture consistently failed to show 
prostrating migraine headaches occurring on average of once a 
month over the last several months.  Since February 23, 2009, 
the Veteran's disability picture has consistently shown 
migrane headaches occurring on average once a month over the 
last several months, but no more.  No evidence of frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability is shown at any time.  The 
currently assigned stage rating is proper.  Hart, supra.

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board notes that the Veteran has been unemployed since 
December 2007, and that the Veteran has been granted a total 
disability rating based on individual unemployability (TDIU), 
effective February 23, 2009.  Nonetheless, the April 2009 VA 
examination report indicates that the Veteran's service-
connected migraine headaches have minimal impact on his 
employability.  Thus, 38 C.F.R. § 3.321(b)(1) would not apply 
to the Veteran's case.  Barringer v. Peake, 22 Vet. App. 242 
(2008).  Evidence of marked interference with employment due 
solely to the Veteran's migraine headaches is not present.  
The evidence also fails to show frequent periods of 
hospitalization due to the Veteran's migraine headaches.  The 
rating criteria considered in this case regarding these 
issues reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected migraine headaches is 
adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in 
September 2003 with the VCAA notice requirements for his 
increased rating claim.  In the letter, the Veteran was 
informed that the evidence necessary to substantiate the 
claim for an increased evaluation would be evidence showing 
that his disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disabilities have become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letter stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  See also the November 2008 VCAA letter.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date question is moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
November 1999 to December 2008, and private medical records 
dated September 2005 to December 2008.  The Veteran was also 
provided VA examinations in connection with his increased 
rating claim, which are found to be adequate for rating 
purposes.  The examiners reviewed the Veteran's medical 
history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination reports are probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  


ORDER

The appeal as to entitlement to an evaluation in excess of 10 
percent for left ankle sprain with instability is dismissed.  

The appeal as to entitlement to a compensable evaluation 
prior to October 17, 2006, and 10 percent thereafter for 
mechanical low back pain is dismissed.  

Entitlement to an evaluation in excess of 10 percent prior to 
February 23, 2009, for migraine headaches is denied.  

Entitlement to an evaluation in excess of 30 percent as of 
February 23, 2009, for migraine headaches is denied.  


REMAND  

Review of the record reveals that at the February 2009 DRO 
hearing, the Veteran's attorney stated that the Veteran has 
been treated for his PTSD at Loma Linda University Health 
Care system and VA Loma Linda Health Care System for his 
PTSD.  She further added that "[h]e is in group therapy, as 
well as individual therapy for his PTSD . . . ."  At the 
April 2009 VA examination, the Veteran also admitted to 
seeing a psychiatrist monthly for medication management, 
attending several weekly groups, and engaging in "talk 
therapy" with a psychiatrist for his service-connected PTSD.  
However, review of the claims file shows that VA outpatient 
treatment records and private treatment records as of 2009 
have not been obtained.  The Board notes that since VA has 
notice of outstanding potential relevant records, VA has a 
duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c) (2009).  Additionally, VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the Veteran's claim.  Therefore, as VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from Loma Linda University 
Medical Center in Loma Linda, California.  
All records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records 
are not available.  

2.  Obtain the Veteran's treatment 
records from VA Loma Linda Healthcare 
System in Loma Linda, California.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records 
are not available.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


